Exhibit 5.1 Kevin M. Murphy Attorney at Law 6402 Scott Lane Pearland, Texas 77581 (281) 804-1174 info@kevinmurphylaw.com April 14th, 2012 American Oil & Gas Inc. Robert Michael Gelfand Suite 400 - 601 West Broadway Vancouver, BC, Canada V6T1B7 Re: American Oil & Gas Inc., Form S-1 Registration Statement Mr. Gelfand: I refer to the above-captioned registration statement on Form S-1 ("Registration Statement") under the Securities Act of 1933, as amended ("Act"), filed by American Oil & Gas, Inc., a Nevada Corporation ("Company"), with the Securities and Exchange Commission. The Registration Statement related to the offering of 10,000,000 shares of the Company's common stock ("Common Stock"). Such shares are to be issued under the Registration Statement and the relating prospectus to be filed with the Commission. The details of the offering are described in the Registration Statement on Form S-1. I have examined the originals, or photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company, and other documents as I have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, I have assumed the genuineness of all signatures, the authenticity of all documents submitted to me as certified copies or photocopies and the authenticity of the originals of such documents. Based on my examination mentioned above, I am of the opinion that 10,000,000 shares of common stock to be offered and sold are duly authorized shares of common stock will, when sold, be legally issued, fully paid and non-assessable. I hereby consent to the filing of this opinion as Exhibit 5 to the Registration Statement and to the reference to my firm under "Interest of Named Counsel and Experts" in the Registration Statement. Sincerely, /s/ Kevin M. Murphy Kevin M. Murphy
